Exhibit CELSIUS STRENGTHENS BOARD WITH PRIOR REXALL SUNDOWN CFO Carl DeSantis draws from prior team Delray Beach, FL— September 9, 2008—Celsius Holdings, Inc. (OTCBB: CSUH) announced today an important addition to its board of directors. Mr. Geary Cotton has agreed to join the board, as one of the two persons that Mr. Carl DeSantis has the right to name through the financing agreement between the company and CDS Ventures of South Florida, LLC. Mr. Cotton has 15 years experience as CFO for Rexall Sundown, a consumer products company, where he worked under the guidance of Carl DeSantis, Chairman. Mr. Cotton was part of the team that built Rexall from $12 million to $800 million in revenue. Mr. Cotton was audit committee chairman for QEP, a NASDAQ traded company, between 2002 and 2006 “We are looking forward to having another qualified addition to the board of directors, and one that has gone through stages of business development similar to what we have in front of us,” said Jan Norelid, company CFO. Mr.
